Citation Nr: 0112223	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for service-connected major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
May 1968 to October 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO) which 
granted the veteran's claim of entitlement to service 
connection for major depressive disorder and assigned a 10 
percent disabling evaluation.  The veteran disagreed with the 
assigned disability rating.  

In an August 1999 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent.  He has 
continued to express disagreement with the assigned 
evaluation.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected major depressive disorder is 
manifested by depressed mood, occasional suicidal ideation, 
suspiciousness, sleeplessness and anxiety.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for major depressive disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
his service-connected major depressive disorder, which is 
currently evaluated as 30 percent disabling.
In essence, he contends that his service-connected 
psychiatric disability prevents him from being employed.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

The veteran filed an initial claim for service connection for 
a mental disorder in February 1997.  Effective November 7, 
1996, before his claim was filed, VA's Rating Schedule, 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders, including major depressive disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  
Because the veteran's claim was filed after the regulatory 
change occurred, only the current version of the schedular 
criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VAOPGCPREC 3-2000, 65 
Fed. Reg. 33421 (April 10, 2000).  


On and after November 7, 1996, the VA Schedule reads in 
pertinent part as follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995). 

Standard of review

Once the evidence is assembled, it is the Board's 
responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).    

Service medical records indicate that the veteran presented 
with complaints of nervousness, sleeplessness and 
irritability in February 1973.  In October 1973 the veteran 
complained of tension and anxiety. The veteran requested a 
sleep aid to relieve sleeplessness in July 1979.  At the time 
of discharge, the veteran's psychiatric state was found to be 
within normal limits and he specifically denied any episodes 
of depression.  


As noted in the Introduction, the veteran left service in 
October 1988.  
In January 1989 the veteran was admitted to a private 
hospital for psychiatric treatment.  He presented with a 
depressed mood and repetitive suicidal thoughts and remained 
that way throughout most of his stay.  At discharge the 
veteran was still depressed but not imminently suicidal.  He 
was diagnosed with a single episode of major depression, 
severe, without psychosis.  

In December 1991 the veteran sought VA vocational counseling.  
At the time of his consultation, the veteran had completed 
his associates degree and was taking classes towards a 
bachelors degree.  Test results indicated above average 
intelligence.  In January 1992 a profile of the veteran was 
conducted to assess his ability and interest; he scored 
average in sociability.  

The veteran received outpatient treatment at a VA facility 
from September 1996 to July 1999, during which time he was 
treated and medicated for depression and sleeplessness.  The 
veteran was noted as having occasional symptoms of depressed 
mood, suicidal thoughts, forgetfulness, anxiety, 
suspiciousness, and feelings of worthlessness and 
hopelessness.  Objective observation during this time 
revealed him to be oriented, occasionally "a little 
unkempt," receptive, and fairly insightful with relevant 
conversation and appropriate affect.  His diagnosis of 
depression was continued.  

The VA conducted a home visit in March 1997, which revealed 
the veteran to be capable of attending to his personal needs; 
oriented to time, place, and events; and conversant.  

In April 1997, the veteran was afforded a VA examination, 
which included a psychiatric evaluation.  At the time of 
examination the veteran was noted as being oriented with an 
euthymic mood and appropriate affect.  His speech was clear 
and he responded to inquiries in a rational and 
straightforward manner.  His judgment was fair and his memory 
was intact.  The veteran was again diagnosed with depressive 
disorder and he assigned a GAF score of 80.  

In September 1998 the veteran submitted a lay statement from 
his ex-girlfriend which attested to his depressive state.  

The veteran presented for another VA examination in December 
1999 at which time he was evaluated by two psychiatrists.  
The veteran continued to report feelings of uselessness and a 
depressed mood.  He reported having worked as a cook in a 
hotel and a restaurant after his discharge from the service 
in 1988.  According to him, he went to school in the United 
States and the Philippines and subsequently attained a 
bachelor of arts degree.  The veteran indicated that from 
1992 to 1995 he had a girlfriend in the Philippines and that 
the relationship ended in 1996 when she left him for another 
man.  

Examination by one of the psychiatrist revealed the veteran 
to be fairly kept with no psychomotor disturbances or morbid 
ideations.  His speech was clear and easy to comprehend and 
his mood was euthymic.  The veteran's responses were direct 
and rational.  He was oriented with an intact memory, good 
judgment, and insight.  The examiner diagnosed the veteran 
with depressive disorder and assigned a GAF score of 70, 
noting that he functioned "pretty well" and "has a good 
interpersonal relationship."  

The other psychiatrist also indicated that the veteran had a 
depressed mood with a restricted, but appropriate affect.  
The examiner specifically noted that there were no psychotic 
features and that his speech was relevant and coherent.  It 
was further noted that the veteran's memory and orientation 
were unimpaired and that he had good judgment and fair 
insight.  The examiner also diagnosed the veteran with 
depressive disorder, with psychosocial stressors and assigned 
a GAF score of 60 to 70, with mild to moderate symptoms and 
slight impairment of social functioning.  

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  Therefore, the Board finds 
that the veteran has been accorded ample opportunity to 
present evidence and argument in support of this claim.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records and VA 
examination reports.  

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 97-98 (to be codified at 38 U.S.C. 
§ 5103A).  Neither the veteran nor his representative has 
identified any records that should be, but have not been 
included in the record.  Therefore, the Board finds that no 
additional records that would support this claim exist.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The veteran's service-connected major depressive disorder is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 [major depressive disorder].  
The schedular criteria for the next higher disability rating, 
50 percent, include flattened affect; circumstantial, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  

In the present case, the veteran has consistently been found 
to have an appropriate affect and relevant and coherent 
speech.  Although he has occasionally been noted as being 
anxious and suffering from sleeplessness, the veteran does 
not allege nor does the Board find that he suffers from 
frequent panic attacks.  There is no evidence that the 
veteran has difficulty understanding complex commands. 
VA psychiatrists in 1997 and 1999 indicated the veteran's 
responses were rational and straightforward or direct.  The 
competent evidence of record indicates that the veteran's 
memory is generally intact and his judgment has been 
repeatedly noted as "good" or "fair".  There is no 
evidence that the veteran's thinking is abstract.  

While the Board acknowledges that the veteran's mood has been 
described in the past as depressed and he has had some 
suicidal ideation, VA examiners in 1997 and 1999 described 
his mood as euthymic and he has been consistently oriented 
and fairly insightful.  After evaluating the veteran's social 
functioning and interpersonal relationships, VA psychiatrists 
have assigned GAF scores from 60 to 80, representing symptoms 
of only mild impairment.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) and Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).  These scores are 
consistent with the other relevant evidence describing the 
veteran's complaints of depressed mood and insomnia, which 
although no doubt distressing to the veteran are not 
suggestive of significant impairment of social and industrial 
functioning.    

In short, the evidence of record indicates that the veteran's 
service-connected depressive disorder does not meet the 
criteria to warrant a 50 percent rating.  Since 1973, the 
veteran has only complained depressed mood and sleeplessness.  
VA psychiatrists indicated occasional anxiousness and 
suspiciousness.  There is no evidence of impaired speech, 
judgment, memory, or thinking.  Additionally, while the 
veteran is currently unemployed, there is no indication that 
he is unemployable due to his service-connected depressive 
disorder.  The Board finds that the veteran's symptomatology 
is more consistent with a 30 percent disabling rating, which 
contemplates only intermittent periods of occupational 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9434.  It is 
noted that he has not been hospitalized due to his depressive 
disorder for many years.  Outpatient treatment records 
indicate periods of depression, such as a "minor relapse" 
noted in January 1999, but little no symptomatology 
consistent with the assignment of a 50 percent rating.    

The Board further notes in passing that no symptomatology 
which is consistent with the assignment of a disability 
rating higher than 50 percent is present, and the veteran 
does not appear to contend that such is the case.

Therefore, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of a disability rating in excess of 30 
percent.  The benefit sought on appeal is accordingly denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the present case, there is no evidence that the veteran's 
service-connected major depressive disorder has changed from 
the date of his initial claim for service connection in 
February 1997.  In fact, the competent evidence of record 
indicates that his symptoms of depressed mood and 
sleeplessness have generally remained the same since that 
time and he has continuously sought treatment for such.  For 
the reasons discussed above, the Board finds that the veteran 
is entitled to an evaluation of no more than 30 percent under 
Diagnostic Code 9434 as of the effective date of  service 
connection, February 12, 1997.

Additional comments

The veteran has contended that he is unemployable due to his 
service-connected major depression.  As discussed above, 
based on the medical and other evidence, the Board does not 
agree with the veteran's self-assessment.  In assigning a 
30 percent disability rating, VA has recognized that the 
veteran's psychiatric disability has impaired his ability to 
perform employment tasks.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2000).

Further with respect to the veteran's claimed 
unemployability, his claim for a total rating based on 
individual unemployability due to service-connected 
disabilities was denied in a June 2000 RO rating decision.  
[In addition to his psychiatric disability, the veteran is 
service connected for several other disabilities.]  To the 
Board's knowledge, the veteran has not expressed disagreement 
with that decision.  The matter of a total rating is thus not 
before the Board at the present time.  



ORDER

An increased evaluation for service-connected major 
depressive disorder is denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

